DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 10/25/2021 is acknowledged.
Claims 3, 7, 9, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4-6, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inagawa et al. (US 2019/0248546, hereinafter ‘Inagawa’).
Inagawa discloses a container bag made of sheet material, wherein the sheet material is prepared by bonding two films together in a predetermined pattern (20a, b, c; Fig. 6C), the sheet material comprises a plurality of cells formed between the two films while being joined to one another to be filled with fluid, the container bag is formed by folding the sheet material along a predetermined folding line (Fig. 6C), the container bag comprises a trunk portion to be filled with a content (60), that is formed by bonding overlapping layers of a peripheral edge of the folded sheet material at least partially, a bottom portion of the container bag is folded inwardly toward the trunk portion along the folding line (see Figs. 6a-6c), the container bag comprising: a non-bonded section maintained within the folding line in which the two films are not bonded together (66h, see Fig. 6c).  
Inagawa further discloses a bonding line at which the two films are bonded together extends on the folding line, and the non-bonded section is maintained linearly within the bonding line (bonding line portion surrounding 66h); the non-bonded section extends on the folding line continuously (see Fig. 6c); the folding line includes a first folding line at which the bottom portion is folded to protrude inwardly toward the trunk portion (unnumbered fold line under 66h, see Fig. 6c), and a second folding line as a boundary between the trunk portion and the bottom portion at which the bottom portion .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 6, 2022